I concur both in the reasoning and in the conclusions of Mr. Justice WEBER. I have less hesitation in doing so for the reason that sunstroke, as commonly understood by the layman, is not a disease. The defendant was as well aware of that fact as any one. If, therefore, it was intended that sunstroke should be excluded as one of the hazards covered by the policy, the defendant should have said so in the policy itself. Not having done that, and having thus led the ordinary layman to assume that the term sunstroke was to receive its popular rather than its technical meaning, and having had the advantage of selling its policies to those who so understood the term, it should not now be permitted to insist upon the technical and restricted meaning of the term, at least not in a case like the one at bar. While if in a few words it had been stated in the policy that sunstroke was to be considered as a disease and not as an accident no one could have been misled, yet it might well be that if the exception had been thus plainly stated in the policy many of those who bought the policy in the belief that it covered sunstroke might have declined to enter into such a contract of insurance. The defendant having thus had the advantage of the popular understanding in selling insurance, it should, in my judgment, also bear the consequences of that understanding.
 *Page 284